Name: 88/612/EEC: Commission Decision of 26 July 1988 amending for the second time Decision 82/740/EEC on the designation of development areas pursuant to Article 11 of the Belgian Law of 30 December 1970 (Only the French and Dutch versions of this text are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: social framework;  regions and regional policy;  economic analysis;  economic policy;  Europe
 Date Published: 1988-12-07

 Avis juridique important|31988D061288/612/EEC: Commission Decision of 26 July 1988 amending for the second time Decision 82/740/EEC on the designation of development areas pursuant to Article 11 of the Belgian Law of 30 December 1970 (Only the French and Dutch versions of this text are authentic) Official Journal L 335 , 07/12/1988 P. 0031 - 0032COMMISSION DECISION of 26 July 1988 amending for the second time Decision 82/740/EEC on the designation of development areas pursuant to Article 11 of the Belgian Law of 30 December 1970 (Only the French and Dutch versions of this text are authentic) (88/612/EEC) (88/612/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 92 and 93 thereof, Whereas: By Decision 82/740/EEC (1) the Commission defined its position regarding the compatibility with the common market of the designation of areas qualifying for the regional aid provided for in the Belgian Economic Expansion Law of 30 December 1970. In Article 1 (a) of that Decision the Commission specified which Belgian development areas could qualify for an aid ceiling of 20 % net grant equivalent of the investment or ECU 3 500 per job created up to a limit of 25 % net grant equivalent of the investment. The last subparagraph of Article 1 (a) provides that the inclusion in the category of the arrondissements of Hasselt, Masseik and Tongeren in the province of Limburg is to be limited to a period of three years from the date of that Decision; the Commission is to review the socio-economic situation of those arrondissements before that period expires. The Commission carried out the said review in 1985 and, in its Decision 85/544/EEC (2), replaced the last subparagraph of Article 1 (a) of Decision 82/740/EEC by the following: ´The inclusion in this category of the arrondissements of Hasselt, Maaseik and Tongeren in the province of Limburg shall be limited to a period ending on 22 July 1988; the Commission shall review the socio-economic situation of those arrondissements before that period expires.' By letter dated 17 May 1988, the Belgian Governement forwarded to the Commission information on the socio-economic situation in the arrondissements referred to above. On the basis of that information and the other statistical data in its possession, the Commission has reviewed the socio-economic situation in those arrondissements as provided for in Article 1 of Decision 85/544/EEC. It is apparent from the Commission's review that the unemployment situation in the arrondissement of Maaseik improved slightly between 1984 and 1988, but that unemployment remains high. The situation in the arrondissements of Tongeren and Hasselt also improved between 1984 and the beginning of 1987, but subsequently declined as a result of the closure of three coalmines in the arrondissement of Hasselt between September 1987 and March 1988. Overall, the review indicates that the conditions for granting the derogatiosn provided for in Article 1 (a) of Decision 82/740/EEC are still met. The maintenance of a 20 % ceiling for the three arrondissements is therefore justifiable for a period of three years, during which time the situation in Limburg could again improve. The Commission is to review the situation before that period expires, HAS ADOPTED THIS DECISION: Article 1 The last subparagraph of Article 1 (a) of Decision 82/740/EEC is hereby replaced by the following: ´The inclusion in this category of the arrondissements of Hasselt, Masseik, and Tongeren in the province of Limburg shall be limited to a period ending on 22 July 1991; the Commission shall review the socio-economic situation of those arrondissements before that period expires.' Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 26 July 1988. For the Commission Peter SUTHERLAND Member of the Commission (1) OJ No L 312, 9. 11. 1982, p. 18. (2) OJ No L 341, 19. 12. 1985, p. 19.